Citation Nr: 0604631	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-28 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that the veteran had failed to 
submit new and material evidence to reopen the claim of 
service connection for PTSD.


FINDINGS OF FACT

1.  In a decision dated in February 1995, the RO confirmed a 
previous RO decision that denied service connection for PTSD, 
which had been based on the finding that there was 
insufficient evidence establishing a current diagnosis of 
PTSD; the veteran did not appeal the February 1995 decision 
within one year of being notified.

2.  The evidence received since the February 1995 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for PTSD.

3.  The preponderance of the medical evidence of record is 
against the finding that the veteran has a current diagnosis 
of PTSD.


CONCLUSIONS OF LAW

1.  The February 1995 rating action denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  PTSD was not incurred in, or aggravated by, active 
military duty. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By letters dated in May 2002 and April 2004, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to reopen his claim for 
service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to reopen and establish his claim for service connection.  
The April 2004 letter specifically informed the veteran to 
submit any evidence in his possession that pertained to his 
claim.  The May 2002 and April 2004 letters therefore 
provided the notice of all four elements that were discussed 
above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The January 2003 rating decision, September 2003 Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOCs) dated in August and November 2004 and collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to reopen 
his claim for service connection for PTSD.  The August 2005 
SSOC specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

Service medical records have been associated with the claims 
folder.  Treatment records have been obtained from VA and 
non-VA treatment records including, but not limited to, from 
Good Shepherd Medical Center, Sabine Valley Regional Medical 
Center, Longview Regional Hospital, the North Texas VA Health 
Care System, and the Shreveport VA Medical Center (VAMC) have 
also been obtained.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  The veteran was afforded a 
VA examination in October 2002.  The Board therefore finds 
that VA has satisfied its duty to notify (each of the four 
content requirements) and the duty to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant, of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Using the guidelines noted above, the Board finds that the 
veteran has submitted new and material evidence.  The claim 
concerning entitlement to service connection for PTSD will be 
reopened.  

Service connection for PTSD was originally denied in August 
1988.  The basis of the denial was that the veteran had 
failed to submit any credible medical evidence showing a 
diagnosis of PTSD.  A request to reopen the claim for service 
connection for PTSD was denied by the RO in January 1994.  
This decision made reference to a September 1993 VA 
examination that diagnosed the veteran as having 
schizophrenia rather than PTSD.  Thereafter, by a rating 
action dated in February 1995, the RO confirmed the previous 
denial of the veteran's claim for service connection for 
PTSD.  Although there were VA treatment records showing a 
diagnosis of PTSD, the RO found that the diagnosis was not 
supported by the evidence of record, and that the medical 
evidence established the veteran's psychiatric symptoms were 
consistent with paranoid schizophrenia.  The veteran 
submitted a notice of disagreement with respect to the 
decision.  A statement of the case was issued to him in 
December 1995.  The veteran did not submit a timely 
substantive appeal.  The February 1995 rating decision 
therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The evidence received by VA after the February 1995 decision 
includes additional VA records that document the diagnosis of 
PTSD and the treatment of the same.  Specifically, a February 
2002 mental health outpatient note indicated that the veteran 
had been diagnosed as having PTSD and depression.  This 
evidence is not cumulative or redundant of the evidence 
previously of record, since it provides current/recent 
medical evidence of a diagnosis of PTSD.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The newly submitted VA 
treatment records are therefore new and material; 
consequently, the claim for service connection for PTSD is 
reopened.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, establishing service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

Although the law does not require a "clear" diagnosis of 
PTSD, legal authority does necessitate the specific criteria 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD. 
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror. Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-141 (1997).

Significantly, in the present case, the preponderance of the 
evidence is against a finding that the veteran has PTSD.  A 
September 1993 VA examination report diagnosed the veteran as 
having schizophrenia, paranoid, in partial remission.  On VA 
examination in October 2002, the veteran was diagnosed as 
having chronic major depression.   This diagnosis was made 
after the examiner reviewed the entire claims file, to 
include the VA treatment records, and conducted a mental 
status evaluation.  The examiner noted that he was "seeing" 
the veteran more as "depression, major" than schizophrenia 

The Board recognizes that the outpatient notes from August 
1993, April 1994, July 1995, and February 2002 diagnosed the 
veteran as having PTSD.  However, these diagnoses were by no 
means authoritative.  The veteran's PTSD was frequently 
described as being "provisional," "in partial remission," 
or only "by history."  Moreover, none of those notes 
included any type of diagnostic testing or evaluation to 
support the diagnosis.  There was also no indication that the 
veteran's file was reviewed.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds that the 
opinions rendered in the September 1993 and October 2002 VA 
examination reports are clearly more probative than the 
simple, and often uncertain,  conclusions made in the 
aforementioned VA treatment records.

Service connection for PTSD is therefore denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the, that doctrine 
is not applicable in the current appeal.  See 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for PTSD is granted.

Entitlement to service connection for PTSD is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


